TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00421-CR



                                     Jacob Sanchez, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2013-199, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                             ORDER
PER CURIAM

               Appellant filed his notice of appeal on July 3, 2014. His brief was due on

November 6, 2014. On November 14, 2014, this Court informed appellant’s retained counsel that

appellant’s brief was overdue and that we would refer the matter to the trial court for a hearing if we

did not receive a response by November 24, 2014. On January 16, 2015, we abated the appeal and

remanded to the trial court to conduct a hearing under Rule 38.8(b) of the Texas Rules of Appellate

Procedure by February 17, 2015.

               On January 20, 2015, appellant’s counsel filed his first motion for extension of time

in the abated case, requesting an extension of the deadline to February 13, 2015. We reinstate the

case and withdraw our January 16, 2015 order and memorandum opinion remanding the case to the

trial court for a hearing. We grant appellant’s motion for extension of time and order appellant to

file a brief no later than February 17, 2015. No further extension of time will be granted. Failure
to comply with this order will result in the referral of this case to the trial court for a hearing under

Rule 38.8(b) of the Texas Rules of Appellate Procedure.

                It is so ordered on January 23, 2015.



Before Justices Puryear, Pemberton, and Field

Do Not Publish




                                                   2